Title: To Thomas Jefferson from Jared Mansfield, 5 October 1807
From: Mansfield, Jared
To: Jefferson, Thomas


                        
                            Sir,
                            Cincinnati Octobr. 5th. 1807
                        
                        The death of Charles Kilgore Register of the Land Office here, having caused a vacancy, I take the liberty of recommending William Ludlow Esq. to fill that place. He is a gentleman of high estimation for integrity,
                            industry, & rigid temperance, & his abilities, experience, & thorough knowledge of whatever
                            relates to the U. States landed interest, render him peculiarly well qualified for any business connected with it. A token
                            of governmental favour would be received by him, & his friends with the most grateful sensibility, as coming from
                            those, whom he has ever admired, & revered. It could not be unfelt or misinterpreted by the Republicans, who know
                            not a man in this country, who in times of danger, was earlier, more prompt & decided in favour of the restoration
                            of the true principles of Our Government. From this consideration, as well as, that in my Opinion, the public could not be
                            better served by any person in that place, I should feel much gratified if the appointment could be made in his favour–
                        With the highest respect & attachment 
                  I am Your Ob. Hume. Sert.
                        
                            Jared Mansfield
                            
                        
                    